Name: Commission Regulation (EEC) No 1250/84 of 4 May 1984 fixing amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  EU finance;  processed agricultural produce
 Date Published: nan

 No L 120/ 14 Official Journal of the European Communities 5 . 5 . 84 COMMISSION REGULATION (EEC) No 1250/84 of 4 May 1984 fixing amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector ('), and in particular Article 1 1 (a) thereof, Whereas Article 5c of Regulation (EEC) No 804/68 instituted a levy payable by every producer or purchaser of milk or other milk products on quantities exceeding an annual reference quantity ; whereas rates for this levy are set in Article 1 of Regulation (EEC) No 857/84 ; Whereas pursuant to Article 1 1 of that Regulation the Commission must determine amounts for the levy, HAS ADOPTED THIS REGULATION : Article 1 The amount of the levy referred to in Article 1 ( 1 ) of Regulation (EEC) No 857/84 is fixed at :  20,57 ECU per 100 kilograms of milk and/or milk equivalent where formula A is applied,  27,43 ECU per 100 kilograms of milk and/or milk equivalent where formula B is applied,  20,57 ECU per 100 kilograms of milk and/or milk equivalent where there is direct sale to consump ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 90 , 1 . 4 . 1984, p. 13 .